Citation Nr: 0738069	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  99-03 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
recurrent urinary tract infections.

2.  Entitlement to an effective date prior to May 5, 1998 for 
the grant of service connection for chronic urinary tract 
infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals from 
an August 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for chronic urinary tract 
infections and for multiple muscle injuries.  

In a September 2003 supplemental statement of the case, the 
veteran was granted service connection for recurrent urinary 
tract infections and was assigned a noncompensable (0 
percent) disability evaluation effective May 5, 1998.  

The Board recognizes and accepts the veteran's correction of 
the February 2007 Travel Board hearing transcript.

In February 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing was prepared and associated with the claims 
folders.


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
recurrent urinary tract infections have been manifested by 
complaints of urinary frequency and one or two urinary tract 
infections a year.

2.  The veteran did not raise the claim of entitlement to 
service connection for recurrent urinary tract infections at 
any time earlier than May 5, 1998.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
recurrent urinary tract infections have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118 Diagnostic Code 7529 (2006).

2.  An effective date earlier than May 5, 1998, for the grant 
of service connection for recurrent urinary tract infections 
is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2001 and 
March 2006 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In March 2006 the RO provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the issues on appeal.  The 
claims were thereafter readjudicated in the August 2006 
supplemental statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence of any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has obtained 
VA and private medical records, VA examinations were 
scheduled, the veteran presented testimony at RO hearings and 
Board hearings, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 



II.  Compensable evaluation for recurrent urinary tract 
infections

Background

At a July 2003 VA examination, it was noted that the veteran 
had a longstanding history of urinary tract infections and 
gonorrhea during service time in the early 1960s.  

The veteran had no incontinence and no hesitancy.  He 
reported occasional hematuria and occasional dysuria.  He 
denied urethral discharge.  The veteran reported he averaged 
one to two urinary tract infections yearly.  It was noted he 
had not needed catheterization, dilatation, or drainage.  The 
examiner opined that the veteran's recurrent urinary tract 
disorder was likely a result of his inservice gonorrhea 
infection, but that it was not likely that his resultant 
hyperplasia and urinary symptoms were related to that 
infection or otherwise related to service.  

At his February 2004 RO hearing, the veteran testified that 
he felt he had to use the bathroom two to three times a 
night.  He felt that the testicles were the head of the 
urinary tract and he had to have surgery on the testicles.  
He indicated that sometimes he would be walking around and 
started leaking.  He testified that sometimes he would go to 
the bathroom three times in a three hour period.  He 
indicated he saw a doctor for his condition about every three 
months.  He stated the doctor would give him some pills when 
he had the infection.  The veteran stated that he felt the 
testicles should be involved along with the urinary tract 
infections.  He testified that he had an infection the 
previous year.

A June 2004 treatment record from Donald Bodner, M.D., 
indicated that the veteran was being seen for benign 
prostatic hyperplasia and remote history of urinary retention 
and urinary tract infection.  He had a prostate biopsy and 
transurethral resection of the prostate in May 1997.  It was 
noted the veteran had good force of stream with rare 
nocturia.  Urinalysis was significant for 1+ proteins 
otherwise clear both to dipstick and microscopic examination.

At his August 2005 RO hearing, the veteran testified that he 
had a cyst on his left testicle that caused his urinary tract 
to run and drain.  The veteran stated he had burning with 
urination and after he drank water two minutes later he 
urinated.  He indicated this had been going on for 40 years.  
The veteran indicated he had pain in his testicles and had 
blood in his urine.  

A February 2005 scrotal ultrasound performed by University 
Suburban Health Center showed normal testes; prominent 
epididymal tails with small calcifications that could be 
related to epididymitis, clinical correlation was 
recommended; a 3 millimeter inferior right scrotal cyst noted 
as probably an exophytic epididymal tail cyst or 
spermatocele; and trace left varicocele.

Treatment records from Donald R. Bodner, M.D., dated in 2005 
and 2006 indicate that the veteran was treated for epididymis 
related to a very small cyst and vitiligo of the penis.  A 
January 2006 letter from Dr. Bodner indicated that urinalysis 
was clear to dipstick and microscopic examination.  

At his February 2007 hearing before the Board, the veteran 
testified that he contracted gonorrhea in service and was 
treated with Penicillin.  The veteran believed that the 
gonorrhea contributed to his recurrent urinary tract 
infections.  He stated he had swelling of the testicles and 
he was operated on after separation from service by Dr. 
Jaffey who has since retired.  He testified he was operated 
on three or four times and started seeing Dr. Jaffey in 1972.  
The veteran stated Dr. Jaffey damaged his penis and instead 
of fluid coming out of the front of the penis it goes back to 
the bladder.  

Criteria and analysis

By a September 2003 rating decision, the veteran was granted 
service connection for recurrent urinary tract infections and 
was assigned a noncompensable (0 percent) evaluation 
effective May 5, 1998.  This evaluation has remained in 
effect since that time.  The Board notes that the veteran is 
not service connected for epididymis of the testicle or 
vitiligo.  In this case, there is no evidence of renal 
dysfunction, but there is evidence of urinary tract 
infections and increased urinary frequency.  Thus, the 
veteran's urinary tract infections will be rated based upon 
the diagnostic criteria pertaining to infections and voiding 
dysfunction.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2006).  The history 
of disability is even more important where, as here, the 
veteran disagrees with the initial evaluation assigned upon 
the grant of service connection.  In such a case, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that the September 2003 rating decision on 
appeal evaluated the veteran's recurrent urinary tract 
infections by analogy to the rating code for benign neoplasms 
of the genitourinary system.  See 38 C.F.R. § 4.115b, Code 
7529.  Under this code, such disability is rated either as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Under 38 C.F.R. section 4.115a, requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day is rated as 60 percent 
disabling; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation; requiring the wearing of absorbent materials 
which must be changed less than 2 times per day warrants a 20 
percent evaluation.

For urinary frequency, under 38 C.F.R. section 4.115a a 40 
percent evaluation may be assigned for daytime voiding 
interval less than one hour; or, awakening to void five or 
more times per night.  A 20 percent evaluation may be 
assigned for daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
A 10 percent evaluation may be assigned for daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is evaluated as 30 
percent disabling.  Marked obstructive symptomatology such as 
hesitancy, slow or weak stream, or decreased force of stream 
with any one or combination of the following symptoms is 
evaluated as 10 percent disabling.  These symptoms include 
post void residuals greater than 150 cc., markedly diminished 
peak flow rate, recurrent urinary tract infections, and 
stricture disease requiring periodic dilation every two to 
three months.  Obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times a 
year is evaluated as zero percent disabling.  38 C.F.R. § 
4.115a.

Following a careful review of the evidence, the Board finds 
that the veteran's service-connected recurrent urinary tract 
infections do not warrant a compensable disability 
evaluation.

All compensable ratings for voiding dysfunction require the 
wearing of absorbent materials which must be changed daily.  
38 C.F.R. § 4.115a.  In this case, there is no competent 
evidence that the veteran is required to wear absorbent 
materials for his recurrent urinary tract infections.  The 
veteran has not reported wearing materials and there is no 
evidence that a doctor or other medical professional has ever 
recommended the use of such materials.  As there is no 
medical evidence that the veteran approximates the criteria 
for a compensable rating for voiding dysfunction, a 
noncompensable rating must be assigned.  38 C.F.R. §§ 4.7, 
4.31 (2006).

Although the record reflects that during his hearings, the 
veteran has reported that he experiences urinary frequency, 
the findings on the July 2003 VA examination failed to 
support this claim.  In addition, the Board notes that 
treatment records dated 2004 to 2006 from Donald R. Bodner, 
M.D., do not indicate urinary frequency which would result in 
a compensable evaluation.

Looking to the rating criteria for urinary tract infection, 
there is no medical evidence that the veteran's recurrent 
urinary tract infections have required hospitalization or 
long term drug therapy.  Therefore, the veteran's 
symptomatology does not approximate the criteria for a 
compensable rating for urinary tract infection; a 
noncompensable rating must be assigned.  38 C.F.R. §§ 4.7, 
4.31.

The evidence supporting the veteran's claim includes his 
statements regarding the severity of his disability.  The 
Board concludes that the medical findings on examination are 
of greater probative value, and they do not provide a basis 
for a compensable evaluation for recurrent urinary tract 
infections.

The Board notes that the veteran asserts that his recurrent 
urinary tract infection condition is worse than contemplated 
by the assigned rating.  This determination, however, is not 
a matter for an individual without medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The veteran is currently receiving treatment for other, 
nonservice-connected disorders.  Specifically, post service 
medical treatment reports noted diagnoses of and treatment 
for benign prostatic hypertrophy, epididymitis, small cyst in 
the epididymitis, erectile dysfunction and scrotal swelling 
and pain.  However, service connection for these disorders 
has not been established. 

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for a compensable evaluation for the recurrent urinary 
tract infection condition.  The Board considered the doctrine 
of reasonable doubt, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the claim is denied.

III.  Effective date prior to May 5, 1998 for the grant of 
service connection for chronic urinary tract infections

The law governing the assignment of an effective date for an 
award of disability compensation is set forth in 38 U.S.C.A. 
§ 5110(b)(1) which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefore is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2). 
Otherwise, in cases where the application is not filed until 
more than one year from release of service, the effective 
date will be date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Id.

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

A review of the claims folder shows that the earliest 
communication from the veteran that can be construed as a 
claim of entitlement to service connection for recurrent 
urinary tract infections was on May 5, 1998.  On that date, 
the veteran testified at a personal hearing concerning his 
urinary tract infections.  

At his February 2007 hearing before the Board, the veteran 
testified that he is entitled to service connection since the 
date of his separation from service in 1963.

The claims folder does not show that the veteran submitted a 
claim, formal or informal, prior to May 5, 1998.  Pursuant to 
the laws and regulations cited above, the effective date for 
service connection for recurrent urinary tract infections 
should be the later date of either the date he filed his 
claim of service connection, or the date that entitlement 
arose.

Thus, the effective date cannot be earlier than May 5, 1998.  
The veteran had not communicated an intent to file a claim 
for service connection for recurrent urinary tract infections 
at any time before the May 5, 1998 hearing.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than May 5, 1998, for the 
grant of service connection for recurrent urinary tract 
infections must be denied.


ORDER

Entitlement to an initial compensable evaluation for 
recurrent urinary tract infections is denied.

Entitlement to an effective date prior to May 5, 1998, for 
the grant of service connection for recurrent urinary tract 
infections is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


